DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more cla+ims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “determine whether a second data block meeting a second preset condition exists in the radar data” and similar recitations are unclear. It is unclear whether one or multiple second data blocks are checked against a second preset condition.  Additionally, the step of a first data block meeting a first preset condition is not positively recited.  The claim is unclear as to whether the determining step is required in cases where the first data block does not meet a first preset “fitting operation result” is unclear, as one of ordinary skill in the art would not be sure which “fitting operation result” to use.   It is unclear whether the determining step determines that the charging station is identified by the robot or whether another feature is being determined.  It is further unclear whether the method step is performed by the robot.  Examiner suggests claim element be amended to recite “identifying a charging station in response to the second data block meeting a second preset condition existing in the radar data.” It is further unclear how the “second preset condition” is determined when it has not yet been determined whether a second data block exists.  Claims 8 and 15 contains similar recitations and are also rejected for at least this reason. Claims 2-7, 9-14, 16-20 rejected as dependent.
	Regarding claim 2, it is unclear how “the step of determining whether the second data block meeting the second preset condition exists in the radar data…” can comprise performing calculations on the first block of data (“performing” and “obtaining” steps appear to be directed towards the first block of data) . It is unclear whether it is determined whether a second data block meets a second preset condition or whether there exists any second data block within the radar data which meets a second preset condition (i.e. if a second data block does not meet the second preset condition, another second data block is checked for meeting the second preset condition). Claim 16 contains similar unclear recitations and is also rejected for at least this reason. Claims 3-4 and 17-18 rejected as dependent.
	Regarding claim 4, it is unclear whether the determining step determines that the charging station is identified by the robot or whether another feature is being determined. Claims 11 and 18 contain a similar unclear recitation and are also rejected for at least this reason.
	Regarding claim 5, it is unclear how “after the step of determining… comprises.” It is unclear whether the claim limitations are part of the determining step recited in the preamble, or whether they occur after the step recited in the preamble.  Claims 6-7, 14 contain similar recitations and are also unclear for at least this reason. 
Further regarding claim 5, it is unclear whether the first recitation of “the data block” is the first or second data block of previous claim limitations.  “Determining whether the result of the fitting operation not exceeds the second threshold” is further unclear; examiner recommends amending the limitation to read “ determining whether the result of the fitting operation exceeds or does not exceed the second threshold” in the interest of clarity. It is further unclear whether the second recitation of “the data block” is the same data block as previously recited in the claim. Claims 12 and 19 contain similar unclear recitations and are also rejected for at least this reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN-106295586-A) in view of Deyle (US-20200050206-A1) and further in view of She (CN107608358A).
Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Deyle and further in view of She and further in view of Gray (US-9459344-B1).

Regarding claim 1,
	Wang teaches:
A computer-implemented charging station identifying method for a robot comprising a radar, comprising executing on a processor steps of:
obtaining (lined through limitation corresponds to element not taught by reference)  data produced by the radar of the robot; ([0010] – acquiring detection data of a single-line laser radar)
determining whether a second data block meeting a second preset condition exists in the radar data, ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse; extract the features of the detection object, and extract the fitted Features of the ellipse; based on the extracted features, identify whether the object is a person) in response to a first data block meeting a first preset condition existing in the radar data; and ([0010] – determine whether the number of point clouds of each detection object determined after the clustering is greater than the preset number; [0038] – if the first distance is less than or equal to the second distance, it is confirmed that the two continuous point clouds are point clouds of the same detection object)
determining a ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse; extract the features of the detection object, and extract the fitted Features of the ellipse; based on the extracted features, identify whether the object is a person)
wherein, the first preset condition is a fitting operation result of the first data block being less than a preset first threshold, ([0038] – if the first distance is less than or equal to the second distance, it is confirmed that the two continuous point clouds are point clouds of the same detection object) and the second preset condition is a fitting operation result of the second data block being less than a preset second threshold, ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse; extract the features of the detection object, and extract the fitted Features of the ellipse; based on the extracted features, identify whether the object is a person) the first threshold is greater than the second threshold, the first data block includes a preset number of data points in the radar data, ([0038] – if the first distance is less than or equal to the second distance, it is confirmed that the two continuous point clouds are point clouds of the same detection object) and the second data block includes the preset number of the data points in the first data block and a specified number of the other data points in the radar data.([0046] – fitting the coordinate data of the point cloud constituting any detected object into an ellipse.)

Deyle teaches:
obtaining radar data produced by the radar of the robot ([0114] – The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Deyle’s known technique to Wang’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) Deyle teaches that robots can use laser scanners and radar interchangeably for detecting objects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

She teaches:
determining a charging station identified by the robot ([0008] – When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base, and automatically returns to the position of the charging base)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Wang in view of Deyle’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) She teaches a technique of obtaining and processing laser radar data in order to identify / locate a charging station; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).



Regarding claim 2,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above. 
Wang further teaches:
The method of claim 1, wherein the step of determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first data block meeting the first preset condition existing in the radar data comprises:
performing a first fitted circle calculation on the first data block ([0010] – fit the coordinate data of the point cloud that constitutes the detection object to an ellipse (lined through limitation corresponds to element not taught by reference)
obtaining a first radius difference between a first fitting circle radius ([0051] – fitting The length of the major axis of the ellipse, the length of the minor axis) and the radius of the arc of the charging station ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)  
determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first radius difference being smaller than a preset first error and the first radius covariance being smaller than a preset first overall error. ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 
Wang further teaches:
The method of claim 2, wherein the step of determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first radius difference being smaller than the preset first error and the first radius covariance being smaller than the preset first overall error comprises:
adding a specified number of data points in the radar data based on the first data block to obtain the second data block; ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)
performing a second fitted circle calculation on the second data block ([0010] – fit the coordinate data of the point cloud that constitutes the detection object to an ellipse) (lined through limitation corresponds to element not taught by reference)
obtaining a second radius difference between the second fitting circle radius ([0051] – fitting The length of the major axis of the ellipse, the length of the minor axis)  and the radius of the arc of the charging station, ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.) (lined through limitation corresponds to element not taught by reference)
determining whether the second radius difference is smaller than a second error and whether the second radius covariance is smaller than a second overall error.([0071-72] – evaluates the size, shape, contour, structure, etc. of the detected object according to the actual point cloud data and the extracted features… based on the extracted features, identify whether the object is a person)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the 

Regarding claim 4,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 
	Wang further teaches:
The method of claim 3, wherein the step of determining the charging station identified by the robot, in response to the second data block meeting the second preset condition existing in the radar data comprises:
determining the charging station identified by the robot, in response to the second radius difference being smaller than the second error and the second radius covariance being smaller than the second overall error. ([0071-72] – based on the extracted features, identify whether the object is a person) ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)

Regarding claim 5,
	Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above. 
	Wang further teaches:
The method of claim 1, wherein after the step of determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first data block meeting the first preset condition existing in the radar data comprises:
reducing the data block by a determined number ([0010] – determine whether the number of point clouds of each detection object determined after the clustering is greater than the preset number) of the data points to obtain a next data block, in response to a fitting operation result of the second data block being not meeting the second preset condition; ([0010] – if not, delete the coordinate data of the point cloud that constitutes the detection object; and if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse;) ([0010] – The coordinate data of the point cloud cluster the several point clouds to divide the several point clouds into at least one detection object. When multiple detection objects are found, fitting, calculating, and identification will occur for each detection object.)
performing a fitting operation on the next data block to obtain an operation result; (Id.)
determining whether the result of the fitting operation not exceeds the second threshold; (Id.)
determining the charging station identified by the robot, in response to the result of the fitting operation being not exceeding the second threshold; and (Id.)
performing another fitting operation after reducing the determined number of the data points from the data block, and determining whether the result of the another fitting operation not exceeds the second threshold, in response to the result of the fitting operation being exceeding the second threshold. (Id.)

Regarding claim 6,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
Wang further teaches:
The method of claim 1, wherein after the step of obtaining the radar data produced by the radar of the robot comprises:
filtering the radar data to obtain valid global radar data. ([0044] – In order to exclude objects with smaller size, when it is determined in step 402 that the number of point clouds of any object obtained after any clustering is not greater than the preset number, the coordinate data of the
point cloud composing the object is deleted. Exemplarily, the point cloud coordinate data of objects whose number of point clouds is less than or equal to 3 are directly deleted.)

Regarding claim 7,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
Wang teaches: 
The method of claim 1, wherein after the step of determining the charging station identified by the robot, in response to the second data block meeting the second preset condition existing in the radar data comprises:
calculating a center position of the arc of the charging station and an orientation of the charging station based on the second data block; ([0051] – the average curvature of the detection object; the ratio of the distance from the single-line lidar to the geometric center point of the detection object to the number of all point clouds that make up the detection object.)

Wang does not teach:
determining a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station;
controlling the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmitting infrared carrier data to the charging station for verification; and
docking the robot at the charging station to charge, in response to be verification being successful.

She teaches:
determining a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station; ([0008] – When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base,)
controlling the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmitting infrared carrier data to the charging station for verification; and ([0008] – and automatically returns to the position of the charging base)
docking the robot at the charging station to charge, in response to be verification being successful. ([0008] – When the mobile platform returns to the charging base, the first charging contact and the first charging contact Two charging contacts are connected for charging.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Wang’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) She teaches a technique of obtaining and processing laser radar data in order to identify / locate a charging station; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 8,
	Wang teaches:
A charging station identifying device for a robot, comprising:
a data obtaining unit configured to obtain (lined through limitation corresponds to element not taught by reference)  produced by scanning a charging station through a radar of the robot; ([0010] – acquiring detection data of a single-line laser radar)
a data fitting analysis unit configured to determine whether a second data block meeting a second preset condition exists in the radar data, in response to a first data block meeting a first preset condition existing in the radar data; and ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse; extract the features of the detection object, and extract the fitted Features of the ellipse; based on the extracted features, identify whether the object is a person)
an identification determining unit configured to determine ([0010] – based on the extracted features, identify whether the object is a person)

Deyle teaches:
obtaining radar data produced by the radar of the robot ([0114] – The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Deyle’s known technique to Wang’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) Deyle teaches that robots can use laser scanners and radar interchangeably for detecting objects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	She teaches:
an identification determining unit configured to determine a charging station identified by the robot, ([0008] – When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base, and automatically returns to the position of th9e charging base)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Wang in view of Deyle’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) She teaches a technique of obtaining and processing laser radar data in order to identify / locate a charging station; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 9,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.

	Wang further teaches:
The device of claim 8, wherein the data obtaining unit is configured to:
perform a first fitted circle calculation on the first data block ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection t to an ellipse) (lined through limitation corresponds to element not taught by reference
obtain a first radius difference between a first fitting circle radius ([0051] – fitting The length of the major axis of the ellipse, the length of the minor axis) and the radius of the arc of the charging station ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)  
determine whether a second data block meeting the second preset condition exists in the radar data, in response to the first radius difference being smaller than a preset first error and the first radius covariance being smaller than a preset first overall error. ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 

Wang further teaches:
The device of claim 9, wherein the data obtaining unit is configured to:
adding a specified number of data points in the radar data based on the first data block to obtain the second data block; ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)
performing a second fitted circle calculation on the second data block([10, 0046] – fitting the coordinate data of the point cloud constituting any detected object; same fit discussed supra performed for each detected object)
obtaining a second radius difference between the second fitting circle radius and the radius of the arc of the charging station, ([0046, 51] – fitting the coordinate data of the point cloud constituting any detected object; same calculations discussed supra performed for each detected object) 
determining whether the second radius difference is smaller than a second error and whether the second radius covariance is smaller than a second overall error. ([0046, 71-72] – fitting the coordinate data of the point cloud constituting any detected object; same evaluations discussed supra performed for each detected object)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 
Wang further teaches:
The device of claim 10, wherein the identification determining unit is configured to:
determine the charging station identified by the robot, in response to the second radius difference being smaller than the second error and the second radius covariance being smaller than the second overall error. ([0071-72] – based on the extracted features, identify whether the object is a person) ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)

Regarding claim 12,
	Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
	Wang further teaches:
The device of claim 1, wherein the data fitting analysis unit is further configured to:
reduce the data block by a determined number ([0010] – determine whether the number of point clouds of each detection object determined after the clustering is greater than the preset number) of the data points to obtain a next data block, in response to a fitting operation result of the second data block being not meeting the second preset condition; ([0010] – if not, delete the coordinate data of the point cloud that constitutes the detection object; and if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse;)
perform a fitting operation on the next data block to obtain an operation result; (Id.)
determine whether the result of the fitting operation not exceeds the second threshold; (Id.)
determine the charging station identified by the robot, in response to the result of the fitting operation being not exceeding the second threshold; and (Id.)
perform another fitting operation after reducing the determined number of the data points from the data block, and determine whether the result of the another fitting operation not exceeds the second threshold, in response to the result of the fitting operation being exceeding the second threshold. (Id.)

Regarding claim 13,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
	Wang further teaches:
The device of claim 1, wherein the data obtaining unit is further configured to:
filter the radar data to obtain valid global radar data. ([0044] – In order to exclude objects with smaller size, when it is determined in step 402 that the number of point clouds of any object obtained after any clustering is not greater than the preset number, the coordinate data of the
point cloud composing the object is deleted. Exemplarily, the point cloud coordinate data of objects whose number of point clouds is less than or equal to 3 are directly deleted.)

Regarding claim 14,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
Wang teaches: 
The device of claim 1, wherein the data fitting analysis unit is further configured to:
calculate a center position of the arc of the charging station and an orientation of the charging station based on the second data block; ([0051] – the average curvature of the detection object; the ratio of the distance from the single-line lidar to the geometric center point of the detection object to the number of all point clouds that make up the detection object.)

Wang does not teach:
determine a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station;
control the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmit infrared carrier data to the charging station for verification; and
dock the robot at the charging station to charge, in response to the verification being successful.

She teaches:
determine a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station; ([0008] – When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base,)
control the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmit infrared carrier data to the charging station for verification; and ([0008] – and automatically returns to the position of the charging base)
dock the robot at the charging station to charge, in response to the verification being successful. ([0008] – When the mobile platform returns to the charging base, the first charging contact and the first charging contact Two charging contacts are connected for charging.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Wang’s known device ready for Wang teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) She teaches a technique of obtaining and processing laser radar data in order to identify / locate a charging station; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
	Wang teaches:
A robot, comprising a memory, one or more processors, and one or more computer programs, wherein the one or more computer programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs comprise:
instructions for obtaining (lined through limitation corresponds to element not taught by reference) data produced by scanning (lined through limitation corresponds to element not taught by reference)   through a radar of the robot; ([0010] – acquiring detection data of a single-line laser radar)
instructions for determining whether a second data block meeting a second preset condition exists in the radar data, in response to a first data block meeting a first preset condition existing in the radar data; and ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse; extract the features of the detection object, and extract the fitted Features of the ellipse; based on the extracted features, identify whether the object is a person)
instructions for determining a charging station identified by the robot, in response to the second data block meeting a second preset condition existing in the radar data. ([0010] – based on the extracted features, identify whether the object is a person)

Deyle teaches:
obtaining radar data produced by the radar of the robot ([0114] – The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Deyle’s known technique to Wang’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) Deyle teaches that robots can use laser scanners and radar interchangeably for detecting objects; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

She teaches:
an identification determining unit configured to determine a charging station identified by the robot, ([0008] – When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base, and automatically returns to the position of th9e charging base)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Wang in view of Deyle’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target; (2) She teaches a technique of obtaining and processing laser radar data in order to identify / locate a charging station; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.

	Wang further teaches:
The robot of claim 15, wherein the instructions for determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first data block meeting the first preset condition existing in the radar data comprises:
instructions for performing a first fitted circle calculation on the first data  block ([0010] – if so, fit the coordinate data of the point cloud that constitutes the detection t to an ellipse 
instructions for obtaining a first radius difference between a first fitting circle radius ([0051] – fitting The length of the major axis of the ellipse, the length of the minor axis)  and the radius of the arc of the charging station ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)  (lined through limitation corresponds to element not taught by reference)
instructions for determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first radius difference being smaller than a preset first error and the first radius covariance being smaller than a preset first overall error. ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	Regarding claim 17,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 

Wang further teaches:
The robot of claim 16, wherein the instructions for determining whether the second data block meeting the second preset condition exists in the radar data, in response to the first radius difference being smaller than the preset first error and the first radius covariance being smaller than the preset first overall error comprises:
instructions for adding a specified number of data points in the radar data based on the first data block to obtain the second data block; ([0035-0039, 0045] – When distance D (distance between point clouds required to declare separate objects) is increased in the interest of improving threshold coefficient (dependent on error), a specified number of data points are added to the first data block)
instructions for performing a second fitted circle calculation on the second data block ([10, 0046] – fitting the coordinate data of the point cloud constituting any detected object; same fit discussed supra performed for each detected object)
instructions for obtaining a second radius difference between the second fitting circle radius and the radius of the arc of the charging station, ([0046, 71-72] – fitting the coordinate data of the point cloud constituting any detected object; same evaluations discussed supra performed for each detected object) 
instructions for determining whether the second radius difference is smaller than a second error and whether the second radius covariance is smaller than a second overall error. ([0046, 71-72] – fitting the coordinate data of the point cloud constituting any detected object; same evaluations discussed supra performed for each detected object)

Gray teaches:
performing a fit using a least squares method ([Col. 5, lines 40-55] – An optimal approximate solution can be determined, which is the best fit for the available information. The optimal solution in a least-squares sense can be determined)
obtaining a covariance value based on a least squares fit ([Col. 5, lines 40-55] –  Weight W is generally selected as the covariance of the range measurements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gray’s known technique to Wang in view of Deyle and further in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Wang in view of Deyle and further in view of She teaches a base device of obtaining and processing laser radar data in order to identify / locate a human target which uses a fitting method; (2) Gray teaches a specific least squares fitting method and the calculation of its covariance; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Wang in view of Deyle and further in view of She and further in view of Gray teaches the invention as claimed and discussed above. 

Wang further teaches:
The robot of claim 17, wherein the instructions for determining the charging station identified by the robot, in response to the second data block meeting the second preset condition existing in the radar data comprises:
instructions for determining the charging station identified by the robot, in response to the second radius difference being smaller than the second error and the second radius covariance being smaller than the second overall error. ([0071-72] – based on the extracted features, identify whether the object is a person) ([0077] – step 406 may include: inputting the feature matrix (eg, feature matrix Y) into a classifier trained by a machine learning method to identify whether the object is a person.)

Regarding claim 19,
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
	Wang further teaches:
The robot of claim 15, wherein the one or more programs further comprises:
instructions for reducing the data block by a determined number of the data points to obtain a next data block, ([0010] – determine whether the number of point clouds of each detection object determined after the clustering is greater than the preset number)  in response to a fitting operation result of the second data block being not meeting the second preset condition; ([0010] – if not, delete the coordinate data of the point cloud that constitutes the detection object; and if so, fit the coordinate data of the point cloud that constitutes the detection object to an ellipse;)
instructions for performing a fitting operation on the next data block to obtain an operation result; (Id.)
instructions for determining whether the result of the fitting operation not exceeds the second threshold; (Id.)
instructions for determining the charging station identified by the robot, in response to the result of the fitting operation being not exceeding the second threshold; and(Id.)
instructions for performing another fitting operation after reducing the determined number of the data points from the data block, and determining whether the result of the another fitting operation not exceeds the second threshold, in response to the result of the fitting operation being exceeding the second threshold. (Id.)

Regarding claim 20, 
Wang in view of Deyle and further in view of She teaches the invention as claimed and discussed above.
	Wang further teaches:
The robot of claim 15, wherein the one or more programs further comprises:
instructions for filtering the radar data to obtain valid global radar data. ([0044] – In order to exclude objects with smaller size, when it is determined in step 402 that the number of point clouds of any object obtained after any clustering is not greater than the preset number, the coordinate data of the point cloud composing the object is deleted. Exemplarily, the point cloud coordinate data of objects whose number of point clouds is less than or equal to 3 are directly deleted.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
	/JULIANA CROSS/               Examiner, Art Unit 3648                  
                                                                                                                                                                       /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648